Case 0:17-cv-60426-UU Document 247 Entered on FLSD Docket 10/15/2018 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION


   ALEKSEJ GUBAREV,
   XBT HOLDING S.A., and
   WEBZILLA, INC.                                                       Case No.
     Plaintiffs,
                                                                   0:17-cv-60426-UU
   v.

   BUZZFEED, INC. and
   BEN SMITH
     Defendants.


              PLAINTIFFS’ DAUBERT MOTION TO EXCLUDE THE EXPERT
                         OPINIONS OF MICHAEL J. SULICK

                                          INTRODUCTION
         In a nineteen-page, single spaced “Expert Witness Report,” former CIA employee
  Michael Sulick purports to discuss everything from Vladimir Putin’s rise to power to the use of
  assassination as a method of intimidation by Russian Tsars in the early 1900s. What Mr. Sulick
  never discusses in his report however – not once – is Plaintiffs Aleksej Gubarev, Webzilla, Inc.
  (“Webzilla”), and XBT Holding, S.A. (“XBT”) or even Christopher Steele, Buzzfeed, the
  Dossier, or any fact arguably at issue in the present case. Instead, relying almost entirely
  historical anecdotes, unnamed “biographies,” uncited “media reports,” and references to fictional
  television shows such as The Americans, Mr. Sulick offers “expert testimony” that fails to
  explain how or why his expertise might be useful to a jury; how he applied his expertise to the
  facts discussed; or how any of the historical anecdotes provided have any relevance to the issues
  to be decided in this case.
         Because his report does not even approach the requirements for an expert report
  articulated by the United States Supreme Court in Daubert v. Merrill Dow Pharms., Inc., 509
  U.S. 579 (1993) and Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999) and the
  requirements of Rule 702 of the Federal Rules of Evidence, Plaintiffs move to exclude the expert
  report and opinions of Michael J. Sulick in their entirety.
Case 0:17-cv-60426-UU Document 247 Entered on FLSD Docket 10/15/2018 Page 2 of 14



                                              ARGUMENT
          I.       Legal Standard
          The admissibility of expert testimony is governed by Federal Rule of Evidence 702,
  which states that:
          A witness who is qualified as an expert by knowledge, skill, experience, training,
          or education may testify in the form of an opinion or otherwise if:
              (a) the expert’s scientific, technical, or other specialized knowledge will help
                   the trier of fact to understand the evidence or to determine a fact in issue;
              (b) the testimony is based on sufficient facts or data;
              (c) the testimony is the product of reliable principles and methods; and
              (d) the expert has reliably applied the principles and methods to the facts of the
                   case.
  Fed. R. Evid. 702.
          In Daubert, the Supreme Court addressed the gatekeeping function of the district court to
  “ensure that any and all scientific testimony or evidence is not only relevant, but reliable.” 509
  U.S. at 589. “The trial judge must determine at the outset, pursuant to Rule 104(a), whether the
  expert is proposing to testify to: (1) scientific knowledge that (2) will assist the trier of fact to
  understand or determine a fact in issue.” Id. at 592. See, also, United States v. Frazier, 387 F.3d
  1244, 1260 (11th Cir.2004) (“The district court’s role is especially significant since the expert’s
  opinion ‘can be both powerful and quite misleading because of the difficulty in evaluating it.’
  Indeed, no other kind of witness is free to opine about a complicated matter without any
  firsthand knowledge of the facts in the case.” (internal citation omitted) (quoting Daubert, 509
  U.S. at 595)).
          In Kumho, the Court extended Daubert to non-scientist experts and confirmed that the
  Daubert gatekeeping requirement is vital one. As the Supreme Court held in Kumho Tire:
          [T]he objective of that requirement is to ensure the reliability and relevancy of
          expert testimony. It is to make certain that an expert, whether basing testimony
          upon professional studies or personal experience, employs in the courtroom the
          same level of intellectual rigor that characterizes the practice of an expert in the
          relevant field.
  Kumho, 526 U.S. at 152.
          The Eleventh Circuit, in turn, developed a rigorous three-part test to determine whether to
  admit an expert report or opinion under Daubert. See United States v. Frazier, 387 F.3d 1244,
  1260 (11th Cir. 2004) (Rule 702 requires a “rigorous three-part inquiry”). “Expert testimony
  may be admitted into evidence if: (1) the expert is qualified to testify competently regarding the

                                                      2
Case 0:17-cv-60426-UU Document 247 Entered on FLSD Docket 10/15/2018 Page 3 of 14



  matters he intends to address; (2) the methodology by which the expert reaches his conclusions is
  sufficiently reliable as determined by the sort of inquiry mandated in Daubert; and (3) the
  testimony assists the trier of fact, through the application of scientific, technical, or specialized
  expertise, to understand the evidence or to determine a fact in issue.” City of Tuscaloosa v.
  Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir. 1998).
          The party offering an expert has the burden of satisfying each of these elements by a
  preponderance of the evidence. Rink v. Cheminova, Inc., 400 F.3d 1286, 1292 (11th Cir. 2005).
  See, also, Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999) (“The burden of
  laying the proper foundation for the admission of the expert testimony is on the party offering the
  expert, and admissibility must be shown by a preponderance of the evidence.”).
          “Even if a witness is qualified as an expert regarding a particular issue, the process used
  by the witness in forming his expert opinion must be sufficiently reliable under Daubert and its
  progeny.” Bowe v. Pub. Storage, 2015 U.S. Dist. LEXIS 178180 at *18 (S.D. Fla. June 2, 2015).
  An expert’s “rank speculation would only unfairly prejudice Plaintiffs by advocating for a
  certain result in the guise of offering expert opinions. This is unacceptable.” Id. at *13.
          “[A]n expert must, in his report, provide ‘a complete statement of all opinions the witness
  will express and the basis and reasons for them.’... [A] naked reference to his own background
  ... is no showing of reliability at all....” Harrison v. Royal Caribbean Cruises, Ltd., 2013 U.S.
  Dist. LEXIS 202067, at *7 (S.D. Fla. Nov. 7, 2013) (quoting Fed.R.Civ.P. 26(a)(2)(B)(i))
  (emphasis in original).
          Where a witness is “‘relying solely or primarily on experience, then the witness must
  explain how that experience leads to the conclusion reached, why that experience is a sufficient
  basis for the opinion, and how that experience is reliably applied to the facts. The trial court’s
  gatekeeping function requires more than simply “taking the expert’s word for it.”’” Affiliati
  Network, Inc. v. Wanamaker, 2017 U.S. Dist. LEXIS 217403, at *7-8 (S.D. Fla. Aug. 14, 2017)
  (quoting Frazier, 387 F.3d at 1261).
          II.     The Expert Testimony of Michael J. Sulick is Unreliable and Will Not Assist
                  the Trier of Fact.
          The Sulick Report, attached hereto as Exhibit 1, could almost serve as a law school issue-
  spotting exam on inadmissibility issues under Daubert inasmuch as it fails to meet admissibility
  requirements in almost every way imaginable. Indeed, when the Court reads Mr. Sulick’s so-


                                                     3
Case 0:17-cv-60426-UU Document 247 Entered on FLSD Docket 10/15/2018 Page 4 of 14



  called “Expert Witness Report,” it will see that it is, in actuality, no such thing. Although Mr.
  Sulick’s background might conceivably qualify him as an expert on any number of topics – his
  report identifies him as having “served twenty-eight years in the Central Intelligence Agency” in
  various capacities – his report does not actually offer an expert opinion on any of them. Instead,
  Mr. Sulick offers what purports to be general history and background on a wide variety of
  subjects including: “the structures and histories of U.S., British and Russian Intelligence
  services,” “Vladimir Putin’s KGB history,” and “Russian regime political assassinations.” And,
  while each of these topics may be fascinating in the abstract, none of them are actually relevant
  to the matters to be proved at trial, as is evidenced by the fact that Mr. Sulick’s report never once
  mentions Aleksej Gubarev, XBT, Webzilla, Buzzfeed, Christopher Steele, or the Dossier.
          Preliminarily, although Mr. Sulick identifies himself as having “served twenty-eight
  years in the Central Intelligence Agency” in various capacities, he provides no dates for such
  service. According to his report, he has not served as an expert witness in any case in the last
  four years.
          According to Mr. Sulick, the scope of his assignment in this case was:
          to provide general background on the structures and histories of the US, British and
          Russian intelligence services; the modus operandi of the Russian intelligence
          services, including their use of so-called “active measures” designed for deception
          and disinformation, especially in US election campaigns, and their use of front
          companies and civilians in intelligence operations; President Vladimir Putin’s KGB
          history; Russian intelligence monitoring of internet activity inside the country; and
          Russian regime political assassinations.
  Sulick Report, p. 1.
          As a preliminary matter, then, Mr. Sulick’s report should be deemed inadmissible
  inasmuch as it fails to meet the relevance requirements of Daubert: none of the topics listed by
  Mr. Sulick as the topics of his report are actually issues to be decided by the jury in this case and,
  as such, the testimony offered fails to “assist the trier of fact to understand or determine a fact in
  issue.” FRE 702; Daubert, 509 U.S. at 592-93. Additionally, Mr. Sulick’s report is inadmissible
  given that the vast majority (if not the entirety) of the report consists of a recitation of historical
  facts and Mr. Sulick’s actual expertise plays little or no role in any of the statements made. See,
  e.g., Affiliati, supra at *13 (excluding statements that are “statements of fact, rather than expert
  opinions, which are not useful to the trier of fact”); Frazier, 387 F.3d at 1262 (“[E]xpert
  testimony is admissible if it concerns matters that are beyond the understanding of the average

                                                     4
Case 0:17-cv-60426-UU Document 247 Entered on FLSD Docket 10/15/2018 Page 5 of 14



  lay person.”); Toler v. Engelhard Corp., 2006 U.S. Dist. LEXIS 23297, at *29 (M.D. Ga. Mar.
  20, 2006) (“With respect to issues of fact, expert testimony should demonstrate ‘scientific,
  technical, or other specialized knowledge.’... Such testimony should explain information
  ‘beyond the understanding and experience of the average citizen.’” (citing F.R.E. 702 and
  quoting United States v. Rouco, 765 F.2d 983, 995 (11th Cir. 1985)).
         Next, according to Mr. Sulick, his “testimony is based on my career expertise and general
  historical knowledge of those areas in additional [sic] to research on current Russian intelligence
  issues, court cases involving Russian intelligence activities and other relevant materials.” Sulick
  Report, pp. 1-2. Mr. Sulick fails to attach a single document to his report and, for the most part,
  he fails entirely to even identify the materials he claims to have considered or relied upon as part
  of his research. For these reasons alone Mr. Sulick’s report must be rejected. See, e.g., Grupo
  Televisa, S.A. v. Telemundo Commc'ns Grp., Inc., 2005 WL 5955701, at *5 (S.D. Fla. Aug. 17,
  2005) (excluding expert opinion based on a website which was determined to be unreliable);
  Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir.1999) (“The burden of laying the
  proper foundation for the admission of the expert testimony is on the party offering the expert,
  and admissibility must be shown by a preponderance of the evidence.”); Affiliati, supra at *10
  (“Hochman does not indicate, in any way, that his opinions are supported by reliable sources or
  sources that are accepted within the industry.”).
         Moreover, to the extent that Mr. Sulick is relying upon his own expertise to proffer an
  opinion (assuming that his report actually proffers some opinion), he fails to ever explain how or
  why his expertise leads to his conclusion and how his experience is reliably applied to the facts.
  Instead, Mr. Sulick’s report is the quintessential example of an expert improperly asking the
  Court to “take the expert’s word for it.” See, e.g., United States v. Frazier, 387 F.3d 1244, 1261
  (11th Cir. 2004) (“‘[I]f the witness is relying solely or primarily on experience, then the witness
  must explain how that experience leads to the conclusion reached, why that experience is a
  sufficient basis for the opinion, and how that experience is reliably applied to the facts. The trial
  court’s gatekeeping function requires more than simply “taking the expert’s word for it.”’”
  (quoting Fed.R.Evid. 702 advisory committee’s note (2000 amends.))); Witt v. Stryker Corp.,
  648 F. App'x 867, 873 (11th Cir. 2016) (“The trial court’s gatekeeping function requires more
  than simply ‘taking the expert’s word for it.’... If admissibility could be established merely by
  the ipse dixit of an admittedly qualified expert, the reliability prong would be, for all practical

                                                      5
Case 0:17-cv-60426-UU Document 247 Entered on FLSD Docket 10/15/2018 Page 6 of 14



  purposes, subsumed by the qualification prong.” (internal quotation marks and citations
  omitted)).
         Breaking down Mr. Sulick’s report, section by section, then, each section proves to be
  inadmissible for one or more of the above-listed reasons.
         Section 31 – Structure of US Intelligence – In this section, Mr. Sulick discusses general
  information concerning the structure of the United States Intelligence Community, including, for
  example, the names of the branches of the U.S. Military and the names and functions of various
  intelligence agencies, including the Central Intelligence Agency, the Federal Bureau of
  Investigation, the National Security Agency, and the Defense Intelligence Agency.
         Mr. Sulick provides no citation to any materials he consulted or utilized in stating these
  facts and provides no information concerning how or why his expertise is relevant to these facts.
  He makes no connection whatsoever between the stated facts and any fact at issue in the present
  case, nor is there any explanation as to how Mr. Sulick’s expertise is required for a jury to
  understand any of these facts. For each of these reasons, Mr. Sulick’s statements of general
  history/general information on these topics should be excluded.
         Section 4 - Structure of British Intelligence – In this section, Mr. Sulick discusses
  general information concerning the structure of the British Intelligence Community, including,
  for example, the names and functions of various intelligence agencies, including the Secret
  Intelligence Service (SIS or MI-6) and the British Security Service (BSS or MI-5).
         Mr. Sulick provides no citation to any materials he consulted or utilized in stating these
  facts and provides no information concerning how or why his expertise is relevant to these facts.
  He makes no connection whatsoever between the stated facts and any fact at issue in the present
  case, nor is there any explanation as to how Mr. Sulick’s expertise is required for a jury to
  understand any of these facts. For each of these reasons, Mr. Sulick’s statements of general
  history/general information on these topics should be excluded.
         Section 5 - Structure of Russian Intelligence – In this section, Mr. Sulick discusses
  general information and historical background concerning the structure of the Russian




  1
    Section 1 lists Mr. Sulick’s qualifications and section 2 lists the “purpose and summary” of the
  report. For the Court’s convenience, Plaintiffs have numbered the sections to match the
  numbering of Mr. Sulick’s report.
                                                   6
Case 0:17-cv-60426-UU Document 247 Entered on FLSD Docket 10/15/2018 Page 7 of 14



  Intelligence Community, including, for example, the names and functions of various intelligence
  agencies, including the KGB and the FSB.
         Mr. Sulick provides no specific citation to any materials he consulted or utilized in
  stating these facts2 and provides no information concerning how or why his expertise is relevant
  to these facts. He makes no connection whatsoever between the stated facts and any fact at issue
  in the present case, nor is there any explanation as to how Mr. Sulick’s expertise is required for a
  jury to understand any of these facts. For each of these reasons, Mr. Sulick’s statements of
  general history/general information on these topics should be excluded.
         Section 6 – Russian Intelligence Methods – In this section, Mr. Sulick purports to speak
  about the methods by which Russian intelligence agencies collect information through the use of
  espionage. The section is replete with unsupported anecdotal evidence, going so far as
  referencing the Tom Hanks movie Bridge of Spies and the fictional FX television series The
  Americans as illustrative of the points being made in this section.
         Other than references to “based on a true story” movie and a fictionalized television
  show, Mr. Sulick provides no specific citation to any materials he consulted or utilized in stating
  these facts and provides no information concerning how or why his expertise is relevant to these
  facts. To the extent that he has referred to anything, then, the Court must consider the references
  to be unreliable. He makes no connection whatsoever between the stated facts and any fact at
  issue in the present case, nor is there any explanation as to how Mr. Sulick’s expertise is required
  for a jury to understand any of these facts. For each of these reasons, Mr. Sulick’s statements of
  general history/general information on these topics should be excluded.
         Additionally, because this section at least starts to approach an issue that has some
  relevance to the allegations of this case, but does so in a way that adds nothing useful for the jury
  and may actually serve to confuse the jury, these statements should be excluded. See, e.g.,
  Frazier, 387 F.3d at 1263 (“Because of the powerful and potentially misleading effect of expert
  evidence ... sometimes expert opinions that otherwise meet the admissibility requirements may
  still be excluded by applying Rule 403. Exclusion under Rule 403 is appropriate if the probative



  2
   Mr. Sulick makes passing reference to Human Rights Watch in this section, without specifying
  what from Human Rights Watch he is referring to. Sulick Report, p. 4 (“As noted by Human
  Rights Watch, Putin has also increased FSB powers through laws designed to stifle regime
  criticism and restrict basic freedoms under the guise of combating extremism.”).
                                                    7
Case 0:17-cv-60426-UU Document 247 Entered on FLSD Docket 10/15/2018 Page 8 of 14



  value of otherwise admissible evidence is substantially outweighed by its potential to confuse or
  mislead the jury.... Indeed, ‘the judge in weighing possible prejudice against probative force
  under Rule 403 ... exercises more control over experts than over lay witnesses.’... Simply put,
  expert testimony may be assigned talismanic significance in the eyes of lay jurors, and, therefore,
  the district courts must take care to weigh the value of such evidence against its potential to
  mislead or confuse.” (citations omitted)).
         Section 7 – Russian Active Measures – In this section, Mr. Sulick purports to speak
  about the methods by which Russian intelligence agencies conduct disinformation campaigns,
  dating back to the alleged actions of the Russian Tsar in 1917. In this section, which is replete
  with unsupported anecdotal evidence, Mr. Sulick makes a passing reference to Special Counsel
  Robert Mueller’s indictment of the Internet Research Agency’s use of social media to spread
  discord in the runup to the 2016 presidential election (p. 7) and to an unidentified New York
  Times article that, supposedly, reported on a “GRU report obtained” by the Times (p. 8). Other
  than these passing references, which are never fully explained, Mr. Sulick provides no specific
  citation to any materials he consulted or utilized in stating these facts and provides no
  information concerning how or why his expertise is relevant to these facts. He makes no
  connection whatsoever between the stated facts and any fact at issue in the present case, nor is
  there any explanation as to how Mr. Sulick’s expertise is required for a jury to understand any of
  these facts. Additionally, because this section at least starts to approach an issue that has some
  relevance to the allegations of this case, but does so in a way that adds nothing useful for the jury
  and may actually serve to confuse the jury, these statements should be excluded. Frazier, 387
  F.3d at 1263.
         Section 8 – Active Measures in US Elections – In this section, Mr. Sulick purports to
  speak about how Russian intelligence agencies offered to support the presidential candidacies of
  Adalai Stevenson and Hubert Humphrey and spread disinformation about President Ronald
  Reagan. In this section, which is dominated by unsupported anecdotal evidence, Mr. Sulick
  makes a passing reference to Special Counsel Robert Mueller’s indictment of the Internet
  Research Agency’s use of social media to spread discord in the runup to the 2016 presidential
  election (p. 7). Other than this passing reference, which is never fully explained, Mr. Sulick
  provides no specific citation to any materials he consulted or utilized in stating these facts and
  provides no information concerning how or why his expertise is relevant to these facts. He

                                                    8
Case 0:17-cv-60426-UU Document 247 Entered on FLSD Docket 10/15/2018 Page 9 of 14



  makes no connection whatsoever between the stated facts and any fact at issue in the present
  case, nor is there any explanation as to how Mr. Sulick’s expertise is required for a jury to
  understand any of these facts. Additionally, because this section at least starts to approach an
  issue that has some relevance to the allegations of this case, but does so in a way that adds
  nothing useful for the jury and may actually serve to confuse the jury, these statements should be
  excluded. Frazier, 387 F.3d at 1263.
         Section 9 – Russian Use of Front Companies in Intelligence Operations – In this
  section, Mr. Sulick purports to speak about how Russian intelligence agencies will allegedly
  create “front companies” to “conceal its economic activity behind a web of shell companies and
  offshore accounts.” Sulick Report, p. 9. Mr. Sulick also discusses in this section pressure that
  Russia will allegedly place on legitimate companies in order to pressure them “to perform a
  specific task or multiple tasks.” Id., p. 10. Although Mr. Sulick vaguely refers to a number of
  sources in connection with his historical assertions, the vast majority of this section still offers
  unsupported anecdotal evidence for which no support or explanation is offered. Mr. Sulick
  provides no information concerning how or why his expertise is relevant to these facts. He
  makes no connection whatsoever between the stated facts and any fact at issue in the present
  case, nor is there any explanation as to how Mr. Sulick’s expertise is required for a jury to
  understand any of these facts. Additionally, because this section might improperly lead a jury to
  believe that Ms. Sulick was making some sort of conclusion concerning the Plaintiffs, the section
  is particularly dangerous in its tendency to mislead and confuse the jury and should therefore be
  excluded. Frazier, 387 F.3d at 1263.
         Section 10 – Russian Use of Civilians in Intelligence Operations – In this section, Mr.
  Sulick purports to speak about how Russian intelligence agencies will allegedly coerce “ordinary
  citizens” into helping “facilitate clandestine operations.” Sulick Report, p. 10. Other than a
  passing reference to an unrelated indictment concerning an alleged attempt of a “dual Kazakh
  and Canadian national residing in Canada” to hack Yahoo accounts and vague references to
  “media reports,” (p. 11), this section contains nothing but unsupported anecdotal evidence for
  which no support or explanation is offered. Mr. Sulick provides no information concerning how
  or why his expertise is relevant to these facts. He makes no connection whatsoever between the
  stated facts and any fact at issue in the present case, nor is there any explanation as to how Mr.
  Sulick’s expertise is required for a jury to understand any of these facts. Additionally, because

                                                     9
Case 0:17-cv-60426-UU Document 247 Entered on FLSD Docket 10/15/2018 Page 10 of 14



   this section might improperly lead a jury to believe that Ms. Sulick was making some sort of
   conclusion concerning the Plaintiffs, the section is particularly dangerous in its tendency to
   mislead and confuse the jury and should therefore be excluded. Frazier, 387 F.3d at 1263.
          Section 11 – Putin’s Rise through the KGB – In this section, which relies entirely on
   “various biographies,” Mr. Sulick discusses Vladimir Putin’s career as a KGB officer and rise to
   power. Other than these “various biographies,” Mr. Sulick provides no citation to any materials
   he consulted or utilized in stating these facts and provides no information concerning how or
   why his expertise is relevant to these facts. He makes no connection whatsoever between the
   stated facts and any fact at issue in the present case, nor is there any explanation as to how Mr.
   Sulick’s expertise is required for a jury to understand any of these facts. For each of these
   reasons, Mr. Sulick’s statements of general history/general information on these topics should be
   excluded.
          Section 12 – Political Assassinations – In this section, which provides absolutely no
   citations whatsoever, Mr. Sulick speaks about Russian intelligence efforts aimed at “eliminating
   regime opponents” utilizing poison dart guns and poison tipped umbrellas. Sulick Report, pp.
   12-13. Although the section is certainly interesting in a cocktail-party kind of way, Defendants
   make no pretense that it is actually relevant to the case in an expert-witness kind of way. Mr.
   Sulick provides no citation to any materials he consulted or utilized in stating these facts and
   provides no information concerning how or why his expertise is relevant to these facts. He
   makes no connection whatsoever between the stated facts and any fact at issue in the present
   case, nor is there any explanation as to how Mr. Sulick’s expertise is required for a jury to
   understand any of these facts. For each of these reasons, Mr. Sulick’s statements of general
   history/general information on these topics should be excluded.
          Section 13 – DNC Hacking – In a section that begins with an acknowledgement that Mr.
   Sulick has no knowledge other than what has been publicly reported in the media and official US
   Government reports (none of which are actually cited or attached to Mr. Sulick’s report), Mr.
   Sulick purports to opine about the reasons why the Russian government might have engaged in
   such activities. Mr. Sulick provides no specific citation to any materials he consulted or utilized
   in stating these facts and provides no information concerning how or why his expertise is
   relevant to these facts. He makes no connection whatsoever between the stated facts and any
   fact at issue in the present case, nor is there any explanation as to how Mr. Sulick’s expertise is

                                                    10
Case 0:17-cv-60426-UU Document 247 Entered on FLSD Docket 10/15/2018 Page 11 of 14



   required for a jury to understand any of these facts. For each of these reasons, Mr. Sulick’s
   statements of general history/general information on these topics should be excluded.
   Additionally, because this section might improperly lead a jury to believe that Ms. Sulick was
   making some sort of conclusion concerning the Plaintiffs, the section is particularly dangerous in
   its tendency to mislead and confuse the jury and should therefore be excluded. Frazier, 387 F.3d
   at 1263.
          Section 14 – Russian Monitoring of Internet Activity – In this section, Mr. Sulick
   purports to discuss the implementation of a Russian data localization law. Mr. Sulick does not
   cite to any materials he consulted or utilized in stating these facts other than references to “many
   observers” and “some telecom and internet providers.” Mr. Sulick provides no information
   concerning how or why his expertise is relevant to these facts. He makes no connection
   whatsoever between the stated facts and any fact at issue in the present case, nor is there any
   explanation as to how Mr. Sulick’s expertise is required for a jury to understand any of these
   facts. For each of these reasons, Mr. Sulick’s statements of general history/general information
   on these topics should be excluded. Additionally, because this section might improperly lead a
   jury to believe that Ms. Sulick was making some sort of conclusion concerning the Plaintiffs, the
   section is particularly dangerous in its tendency to mislead and confuse the jury and should
   therefore be excluded. Frazier, 387 F.3d at 1263.
          Section 15 – Source Reliability – Citing vaguely to the glossaries of three purported US
   intelligence agency publications (which are not attached to Mr. Sulick’s report), Mr. Sulick in
   this section states that the United States Intelligence Community has a program designed to test
   the veracity and accuracy of Human Intelligence sources. The inclusion of this section would
   seemingly be an attempt to vouch for the work performed by Christopher Steele, a former British
   intelligence agent. Preliminarily, even if Mr. Sulick had any basis for the statements contained
   in this section, what US intelligence agencies may or may not do to verify information from
   human intelligence has no bearing on what a former British intelligence officer may or may not
   have done. In addition, Mr. Sulick is not permitted – as it appears he is attempting to do – to
   opine on the credibility of other witnesses. See, e.g., Affiliati, supra at *23-24 (citing United
   States v. Beasley, 72 F.3d 1518, 1528 (11th Cir. 1996)); Pellegrino v. Wengert, 2016 U.S. Dist.
   LEXIS 90175, 2016 WL 3678600, at *9 (S.D. Fla. July 12, 2016) (excluding expert testimony
   concerning the “credibility of the other witnesses” because such testimony is “not permitted”);

                                                    11
Case 0:17-cv-60426-UU Document 247 Entered on FLSD Docket 10/15/2018 Page 12 of 14



   Lohr v. Zehner, 2014 U.S. Dist. LEXIS 92100 (M.D. Ala. July 8, 2014) (finding “credibility
   determination [was] not sufficiently reliable to go before a jury as expert opinion”); United
   States v. Falcon, 245 F. Supp. 2d 1239, 1248 (S.D. Fla. 2003) (“Permitting Dr. Poliacoff’s
   testimony would run contrary, to the well-established principle that, absent extraordinary
   circumstances, credibility determinations are for the jury, and not expert witnesses.”).
           Additionally, Mr. Sulick provides no information concerning how or why his expertise is
   relevant to these facts. He makes no connection whatsoever between the stated facts and any
   fact at issue in the present case, nor is there any explanation as to how Mr. Sulick’s expertise is
   required for a jury to understand any of these facts. For each of these reasons, Mr. Sulick’s
   statements of general history/general information on these topics should be excluded. And,
   because this section might improperly lead a jury to believe that Ms. Sulick was making some
   sort of conclusion concerning the Plaintiffs, the section is particularly dangerous in its tendency
   to mislead and confuse the jury and should therefore be excluded. Frazier, 387 F.3d at 1263.
           Section 16 – Russian Monitoring of Internet Activity – Finally, in this section, Mr.
   Sulick purports to discuss the methods used by intelligence agencies to build trust with their
   sources. Mr. Sulick does not cite to any materials he consulted or utilized in stating these facts.
   Mr. Sulick provides no information concerning how or why his expertise is relevant to these
   facts. He makes no connection whatsoever between the stated facts and any fact at issue in the
   present case, nor is there any explanation as to how Mr. Sulick’s expertise is required for a jury
   to understand any of these facts. For each of these reasons, Mr. Sulick’s statements of general
   history/general information on these topics should be excluded. Additionally, because this
   section might improperly lead a jury to believe that Ms. Sulick was making some sort of
   conclusion concerning the Plaintiffs, the section is particularly dangerous in its tendency to
   mislead and confuse the jury and should therefore be excluded. Frazier, 387 F.3d at 1263.
                                               Conclusion
           For the reasons stated hereinabove and in accordance with Daubert v. Merrill Dow
   Pharms., Inc., 509 U.S. 579 (1993), Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999),
   and FRE 702, this Court should exclude the expert report, testimony and opinions of Michael J.
   Sulick in their entirety.




                                                    12
Case 0:17-cv-60426-UU Document 247 Entered on FLSD Docket 10/15/2018 Page 13 of 14



   Dated: October 15, 2018

   Respectfully Submitted:
    /s/ Evan Fray-Witzer
    Evan Fray-Witzer (pro hac vice)
    CIAMPA FRAY-WITZER, LLP
    20 Park Plaza, Suite 505
    Boston, Massachusetts 02116
    Telephone: 617-426-0000
    Facsimile: 617-423-4855
    Evan@CFWLegal.com

    /s/ Valentin Gurvits
    Valentin D. Gurvits (pro hac vice)
    Matthew Shayefar (Fla. Bar No. 0126465)
    BOSTON LAW GROUP, PC
    825 Beacon Street, Suite 20
    Newton Centre, Massachusetts 02459
    Telephone: 617-928-1804
    Facsimile: 617-928-1802
    vgurvits@bostonlawgroup.com
    matt@bostonlawgroup.com

    /s/ Brady J. Cobb
    Brady J. Cobb (Fla. Bar No. 031018)
    COBB EDDY, PLLC
    642 Northeast Third Avenue
    Fort Lauderdale, Florida 33304
    Telephone: 954-527-4111
    Facsimile: 954-900-5507
    bcobb@cobbeddy.com

    Attorneys for Plaintiffs




                                              13
Case 0:17-cv-60426-UU Document 247 Entered on FLSD Docket 10/15/2018 Page 14 of 14



                                   CERTIFICATE OF SERVICE
          I hereby certify that a true and correct copy of the foregoing was served electronically via
   the CM/ECF electronic filing system on all counsel or parties of record on the service list below
   on October 15, 2018.


                                                        /s/ Matthew Shayefar
                                                        Matthew Shayefar

                                           SERVICE LIST

   Katherine M. Bolger
   Adam Lazier
   Davis Wright Tremaine, LLC
   1251 Avenue of the Americas, 21st Floor
   New York, New York 10020
   katebolger@dwt.com
   adamlazier@dwt.com

   Nathan Siegel
   Alison Schary
   Davis Wright Tremaine LLP
   1919 Pennsylvania Avenue, Suite 800
   Washington, DC 20006
   nathansiegel@dwt.com
   alisonschary@dwt.com

   Roy Eric Black
   Jared M. Lopez
   Black Srebnick Kornspan & Stumpf
   201 S Biscayne Boulevard, Suite 1300
   Miami, Florida 33131
   rblack@royblack.com
   jlopez@royblack.com




                                                  14
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 1 of 20




                                Exhibit
                                  1
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 2 of 20




               Expert Witness Report of Michael J. Sulick

   1. Qualifications

        My name is Michael J. Sulick. I served twenty-eight years
   in the Central Intelligence Agency, primarily in clandestine
   operations with a specialty in Russian intelligence and
   counterintelligence. During my career I served as the Senior CIA
   representative in Russia and later at CIA Headquarters I was the
   Chief of the Central Eurasian Division, where I was responsible
   for intelligence collection operations and managing foreign
   liaison relationships in Russia, Eastern Europe and the former
   republics of the Soviet Union. After that, I served as Chief of
   CIA Counterintelligence where I worked closely with the FBI on
   major espionage cases involving Russian intelligence. Finally, I
   was the Director of CIA's National Clandestine Service
   responsible for coordinating the espionage activities of the US
   Intelligence Community and managing global covert operations on
   terrorism, weapons proliferation, and regional and country-
   specific issues. In the course of this career, I have become
   familiar with Russian intelligence and its espionage activities.
   Prior to government service, I received a BA and MA in Russian
   studies and a Ph.D. in comparative literature with a special
   focus on Russian literature. In retirement, I have written two
   books on espionage by American citizens, which, among other
   cases, deals with 49 individuals spying on behalf of the Soviet
   Union and their Warsaw Pact allies and the Russian Federation.
        A list of my publications is provided in Appendix A.

   2. Purpose and Summary

        I have been retained by Black, Srebnick, Kornspan & Stumpf,
   P.A. who are counsel for the defendants in this case, to provide
   expert testimony. I receive $600 per hour for my work.
   Specifically, I have been asked to provide general background on
   the structures and histories of the US, British and Russian
   intelligence services; the modus operandi of the Russian
   intelligence services, including their use of so-called “active
   measures” designed for deception and disinformation, especially
   in US election campaigns, and their use of front companies and
   civilians in intelligence operations; President Vladimir Putin’s
   KGB history; Russian intelligence monitoring of internet
   activity inside the country; and Russian regime political
   assassinations. My testimony is based on my career expertise and
   general historical knowledge of those areas in additional to
   research on current Russian intelligence issues, court cases
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 3 of 20



   involving Russian intelligence activities and other relevant
   materials. I reserve the right to revise or supplement this
   report.

   3. Structure of US Intelligence

        The US Intelligence Community is comprised of 16 different
   agencies. The principal ones are the Central Intelligence Agency
   (CIA), Federal Bureau of Investigation (FBI), National Security
   Agency (NSA), and Defense Intelligence Agency (DIA). The CIA is
   responsible for the collection and analysis of intelligence
   information, primarily acquired through human intelligence
   (i.e., spies). The CIA has no law enforcement authority and is
   mainly focused on overseas intelligence gathering. The FBI is
   the domestic security service in the US as well as the primary
   federal law enforcement agency; its main national security
   functions involve counterespionage and counterterrorism.
        The National Security Agency (NSA) is responsible for the
   establishment of defense against cyber threats, information
   assurance, i.e., securing national security classified
   information systems, and gathering information in electronic
   signals and systems about international terrorists, foreign
   powers, organizations and persons. The Defense Intelligence
   Agency (DIA) is a combat support agency of the Department of
   Defense. The DIA is responsible for collection, analysis, and
   dissemination of information about military intentions and
   capabilities of foreign governments and non-state actors,
   intelligence support to US military operations and coordination
   among uniformed military service components, including the Army,
   Air Force, Navy, Marine and Coast Guard intelligence services.
        The National Reconnaissance Office (NRO) builds and
   operates satellites that acquire imagery intelligence from
   space. Among its missions are monitoring the proliferation of
   weapons of mass destruction, tracking international terrorists,
   developing accurate military targeting data and bomb damage
   assessments, and assessing the impact of natural disasters such
   as earthquakes, tsunamis and floods.
        The National Geospatial Intelligence Agency (NGA), as the
   name suggests, is the primary US Government agency for the
   analysis and dissemination of geospatial intelligence or GEOINT,
   the exploitation and analysis of imagery and information from
   satellite reconnaissance that describes, assesses and visually
   depicts physical features and geographically referenced
   activities on the Earth. The other members of the US
   Intelligence Community specialize in intelligence specific to
   their agency roles such as Treasury, Department of Energy,
   Department of Homeland Security, and Department of Justice.


                                  Page 2 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 4 of 20



        The 911 Commission on the 2001 terrorist attacks proposed
   the establishment of a new position, the Director of National
   Intelligence (DNI), for improved coordination of the activities
   of the agencies of the intelligence community. In December 2004,
   the position was enacted into law as part of intelligence reform
   legislation (the Intelligence Reform and Terrorist Prevention
   Act) in December 2004. The DNI serves as the head of the
   intelligence community, responsible for overseeing and directing
   the intelligence budget, serving as principal advisor to the
   President and the National Security Council on intelligence
   matters related to national security, and integrating and
   coordinating foreign, military and domestic intelligence
   programs.

   4. Structure of British Intelligence

        The structure of the British intelligence community is
   similar to that of its US counterpart, primarily because, at the
   start of World War II, British intelligence played a significant
   role in the creation of the US' first national intelligence
   agency, the Office of Strategic Services. The Secret
   Intelligence Service (SIS), like the CIA, is responsible for
   collecting intelligence information overseas while the British
   Security Service (BSS), like the FBI, is the United Kingdom's
   principal internal security service. Britain’s Government
   Communications Headquarters (GCHQ), like the NSA, is responsible
   for signals Intelligence. Like the American DIA, British Defence
   Intelligence provides intelligence support and analysis to
   military operations.
        BSS and SIS are still often referred to as MI-5 and MI-6
   respectively. MI stands for "military intelligence: and the MI-5
   and MI-6 terms date back to World War II when their intelligence
   functions were subordinate to the War Office.
        The Joint Intelligence Organization is responsible for
   overseeing the work of the Joint Intelligence Committee which is
   charged with providing intelligence assessments to the cabinet
   and senior officials based on information collected and analyzed
   by the various British intelligence agencies.

   5. History of Russian Intelligence

        Russia has a centuries long tradition of espionage dating
   back to earliest Tsarist times to counter threats from abroad
   and to monitor dissent by its own citizens. After the Russian
   revolution, the Soviets relied on espionage for the same
   purposes and adopted much of the Tsarist era modus operandi to
   counter foreign threats and monitor its own citizens. Soviet


                                  Page 3 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 5 of 20



   intelligence agencies went through a series of name changes
   throughout the twentieth century, culminating in the
   establishment of the all-powerful KGB (Russian acronym for
   "Committee for State Security") in 1954.
        While the British, American and other western governments
   separate internal security functions from collecting information
   on foreign threats to avoid concentration of power in
   intelligence agencies, the Soviet Union combined these functions
   in the KGB. After the fall of the USSR, these functions were
   separated. Currently the SVR, the acronym for Foreign
   Intelligence Service, is responsible for collecting intelligence
   on foreign threats (similar to the role of the CIA in the US and
   British Secret Intelligence Service {SIS} in the UK), while the
   FSB, acronym for the Federal Security Service, is responsible
   for monitoring internal security threats (similar to the FBI in
   the US and the British Security Service {BSS} in the UK).
        Vladimir Putin was appointed Director of the FSB by Boris
   Yeltsin in 1998. Putin, since becoming President in 2000, has
   increasingly expanded the authorities and responsibilities of
   the FSB. In an effort to consolidate the work of Russian
   intelligence agencies, Putin transferred to the FSB the border
   guards and most of the nation’s signals intelligence
   capabilities (similar to the roles of America’s National
   Security Agency {NSA} and Britain’s Government Communication
   Headquarters {GCHQ}. As noted by Human Rights Watch, Putin has
   also increased FSB powers through laws designed to stifle regime
   criticism and restrict basic freedoms under the guise of
   combating extremism. For example, the FSB has greater latitude
   to hold suspect offenders in detention without counsel. The FSB
   is also responsible for monitoring compliance with a law
   requiring any NGO (non-governmental organization) engaging in
   "political" activity and receiving even a minimal amount of
   foreign donations to register as "foreign agents."
        In particular, Putin has given the FSB responsibility to
   enforce legislation regulating the internet. In December 2017
   Putin signed a decree that basically established the FSB as the
   main custodian of the nation's cyber security. FSB
   responsibilities for cyber security are reinforced by laws and
   decrees that provide the security service with unchecked access
   to internet communications by authorizing strict control over
   internet providers. Further information on this area is provided
   below in paragraph 14.
        The other primary Russian intelligence agency is the GRU,
   acronym for the Main Intelligence Directorate, which is
   responsible for military intelligence and is part of the General
   Staff of the Armed Forces. While the GRU's primary
   responsibility is intelligence support to the armed forces, it


                                  Page 4 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 6 of 20



   gathers human intelligence on many of the same issues as the
   other agencies. The GRU also has responsibilities and
   capabilities in signals intelligence, imagery reconnaissance,
   and, more recently, offensive and defensive cyber operations.
   The US Intelligence Community report on the hacking of the
   Democratic National Committee assesses that the GRU was
   responsible for penetrating DNC systems and releasing emails
   through Wikileaks.

   6. Russian Intelligence Methods

        Russian intelligence collects information through espionage
   by identifying individuals with access to the secret information
   of foreign governments and groups and cultivating relationships
   with them to determine vulnerabilities that can be exploited to
   recruit them as spies. Russian defectors have characterized
   these motives by the acronym MICE, i.e., money, ideology,
   compromise or coercion, and ego, although other motives are also
   exploited such as a target's thrill seeking or revenge against a
   superior or government.
        Russian intelligence at times uses so-called "false flag"
   operations to recruit spies, in which the intelligence officer
   poses as someone from another country to assess and cultivate a
   target for recruitment as a spy. The technique is used against
   targets who may be unsympathetic or hostile to Russia and more
   likely to cooperate with a citizen of the country used in the
   approach. Russian intelligence agencies also rely on blackmail
   and coercion to compel their targets to spy for them. A
   representative example was John Vassall, a British civil servant
   stationed in Moscow in the 1950s, who was photographed in
   homosexual activity by the KGB and blackmailed into providing a
   wealth of naval technology secrets for over a decade.
        A Russian intelligence facility overseas is called a
   "residency." Residencies are divided into "legal" and "illegal"
   sections. "Legal" intelligence officers are government officials
   working in official government installations such as embassies
   and trade missions, and the officers operate in these
   installations under cover in, for example, the political,
   economic or consular sections of the Russian mission abroad.
   This "official" cover provides the intelligence officer with
   natural access to host country officials and diplomats of other
   foreign embassies. Another advantage is that, if caught in an
   espionage operation, these intelligence officers are protected
   by diplomatic immunity from imprisonment and are normally
   declared persona non grata and expelled from the country.
        "Illegal" intelligence officers operate in alias with a
   non-Russian identity and, as such, they are obviously not


                                  Page 5 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 7 of 20



   protected by diplomatic immunity and operate independently of
   "legal" residencies. Illegals are trained for years to learn the
   language and culture of their supposed countries of origin and
   build a cover "legend" about their biographies that will pass
   the scrutiny of their target countries. In the 1930s and 1940s,
   Soviet intelligence relied heavily on illegals to build and
   maintain the largest network of spies in US history (over 500).
   Illegals served as the "handler" of key spies of the era,
   including State Department employee Alger Hiss and the "atomic
   spies," Julius and Ethel Rosenberg and David Greenglass. In the
   1950s, the FBI arrested Soviet illegal Rudolf Abel, who was
   sentenced to thirty years' imprisonment. He was subsequently
   exchanged in a spy trade for U-2 pilot Francis Gary Powers,
   whose plane was shot down over the Soviet Union. The story of
   the swap is featured in the Tom Hanks' movie Bridge of Spies.
   Soviet illegals are also the subject of the popular TV series,
   The Americans, which deals with an illegals couple in the US in
   the 1980s.
        Russian intelligence continues to use illegals today. In
   2010, the FBI arrested 10 Russian illegals operating in the US.
   The illegals posed as American citizens and attempted to
   cultivate contacts with academics, businessmen and policy makers
   to acquire access to intelligence information.

   7. Russian Active Measures

        In addition to collecting information through espionage,
   Russian intelligence agencies have responsibility for "active
   measures," a term for clandestine operations designed to
   influence events, governments and individuals in favor of
   Kremlin foreign policy goals while also allowing plausible
   deniability of Russian involvement. Active measures, a form of
   political warfare, comprise a broad spectrum of activities,
   including disinformation, propaganda, forgeries and
   counterfeiting of official documents, and establishment and
   support of front organizations and insurgent groups. A principal
   goal of disinformation active measures is to sow discord in the
   countries of its adversaries and drive wedges among allies of
   those adversaries.
        One of the earliest and most successful examples of Russian
   deception operations occurred soon after the communist
   revolution. After the communist takeover in 1917, Russian
   counterrevolutionaries and supporters of the Tsar fled to Europe
   and organized into various groups, all plotting to overthrow the
   new Soviet government. Soviet intelligence created an entirely
   false anti-Soviet organization, the "Trust," that established
   contact with the groups and urged improved cooperation among


                                  Page 6 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 8 of 20



   them, tactics that were designed to facilitate penetration of
   the real plotters, identify counterrevolutionary leaders, and,
   ultimately, to completely neutralize their efforts to subvert
   the communist regime. Many of the principal counterrevolutionary
   leaders were lured back to Russia under false pretenses only to
   be arrested and executed by Soviet intelligence. The operation
   is in many ways a precursor of its modern day cyber version, the
   Internet Research Agency and other groups, that assumed false
   identities on social media sites to spread confusion and sow
   discord in the American electorate on controversial issues. The
   Russian company's operation is detailed in the Special Counsel
   indictment, US v. Internet Research Agency et al. (1:18-cr 32,
   District of Columbia.)
        Soviet intelligence relied heavily on active measures
   throughout the Cold War, especially disinformation. The KGB
   often focused on planting false stories in the US as well as in
   third world media where suspicion of US motives in certain
   nations was already heightened. Among the false stories planted
   by the KGB were the following: the AIDS virus was developed by
   the US Army as a biological warfare weapon; the US developed a
   special weapon that killed only non-whites; Martin Luther King
   was assassinated by the US Government; and John F. Kennedy was
   assassinated by a right-wing cabal headed by the CIA. According
   to KGB files smuggled from Russia by archivist Vasiliy
   Mitrokhin, a book on this last topic, Oswald: Assassin or Fall
   Guy? by Joachim Joesten, promoted the CIA-led cabal theory and
   was published by a Soviet-funded front company.
        Exploitation of the internet and social media for deception
   is the latest iteration of Russian disinformation tactics. In
   contrast to the past, however, the internet and social media
   enhance the potential influence of disinformation because of the
   ability to convey false stories more immediately and more
   broadly than past methods and at lower cost and with less
   possibilities of determining attribution.
        Cyber operations, including disinformation via social
   media, cyber warfare and cyber espionage, have increased
   considerably since Vladimir Putin came to power. After Russia
   was criticized globally for its brutality in the first Chechen
   war (1994-1996), Putin's intelligence services used
   disinformation in the second conflict (1999-2000) to divert from
   Russia's own brutal behavior, make claims about Chechen
   insurgents' relations with international terrorist movements,
   and highlight supposed Chechen atrocities (in fairness, there
   were indeed real atrocities committed by Chechen forces).
        Disinformation has been an integral part of an intense
   Russian cyberwarfare campaign in its conflict with the Ukraine.
   The Russians launched denial of service attacks against


                                  Page 7 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 9 of 20



   Ukrainian media, finance, energy and government sectors (an
   estimated 6500 attacks against 35 targets in 2016, according to
   the Ukrainian President). According to a GRU report obtained by
   the New York Times, these attacks were complemented by
   disinformation spread by so-called "trolls" using fake personas
   as supposed ordinary Ukrainian citizens, who saturated social
   media sites expressing disillusion with opposition protests in
   Kiev and falsely claiming Ukrainian fascists were inciting
   violence against pro-Russian citizens. One fake persona created
   for the GRU operation issued direct threats on Facebook against
   14 pro-Russian politicians.

   8. Active Measures in US Elections

        The Russian interference in the 2016 election that is
   detailed in US Intelligence Community assessments and in the
   special counsel’s indictment US v. Internet Research Agency et
   al. (1:18-cr 32, District of Columbia) is not the first case of
   active measures in US political campaigns. In 1959, the Soviet
   ambassador to the US approached Adlai Stevenson to promise
   propaganda support if the former candidate would run against
   Richard Nixon since Stevenson's views on nuclear testing were
   more amenable to the Soviets. A decade later Soviet Ambassador
   to the US Dobrynin offered support to the Hubert Humphrey
   presidential campaign. Both Stevenson and Humphrey forcefully
   rebuffed the Soviets' offer.
        When Ronald Reagan was a possible candidate for the
   presidency in 1976, the KGB planted stories suggesting that his
   health and mental stability were affected by his father's
   alcoholism. The Soviets grew so concerned over Reagan's hardline
   policy on the USSR during his first term that the KGB launched
   an intensified disinformation campaign to combat his re-
   election. KGB Chairman Yuriy Andropov ordered all his officers
   abroad to undertake disinformation operations. Planted stories
   portrayed Reagan as a warmonger, and the KGB counterfeited and
   clandestinely distributed documents suggesting that he would
   even use nuclear weapons on America's allies if they didn't
   fully adhere to US foreign policy.

   9. Russian Use of Front Companies in Intelligence Operations

        The Soviet KGB used front companies and organizations
   throughout the Cold War to advance USSR foreign policy
   interests. These entities provided plausible deniability to
   cloak Russian intelligence involvement, the authentic cover of
   professionals to legitimize activities, and entrée to circles
   normally closed to intelligence officers. Since the fall of the


                                  Page 8 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 10 of 20



    Soviet Union, Russia's successor organizations have relied
    heavily on front companies for the same deception. As noted in
    the study, The Kremlin Playbook, by the Center for Strategic and
    International Studies (CSIS), in Eastern Europe, Russia, with
    the help of its intelligence services, "has sought to conceal
    its economic activity behind a web of shell companies and
    offshore accounts." Among other goals, these front companies
    quietly acquired key assets in energy sectors to ensure Russia's
    continued role as the primary gas and oil supplier to the
    region.
         The use of front companies for intelligence purposes is not
    limited to Eastern Europe. In the US, Russian intelligence used
    companies to acquire American military-related technology
    prohibited from export. In 2015 the Russian émigré owner of
    Texas-based Arc Electronics and his confederates, also Russia
    emigres, were convicted of illegally purchasing and exporting
    microelectronics products using false end user certificates. The
    operation was run by the Russian FSB to obtain the products for
    use by the military in enhancing radar and missile guidance
    systems (US v. Alexander Fishenko et al., CR-12-626, Eastern
    District of New York). In a similar case in 2016, Alexey
    Barysheff, a dual national Russian and American citizen, and two
    Russian nationals from the Brooklyn-based BKLN Spectra company
    were arrested on the same charges of violating export control
    laws to ship military technology to Russia through Finland.
    (Department of Justice Press Release, October 6, 2016).
         Russian intelligence is increasingly using front companies
    and cutouts to mask its role in cyber operations and enhance its
    cyber intrusion capabilities. The most noted recent example is
    the "Internet Research Agency" in St. Petersburg, whose cyber
    operations on 2016 US elections have been detailed in the
    special counsel's indictment cited earlier.
         In a less well-known example, a Wikileaks release of emails
    stolen from Italian computer company Hacking Team revealed that
    the FSB had acquired the company's remote control system
    surveillance software that enables governments to monitor the
    communications of internet users, decipher their encrypted files
    and emails and record Skype and other Voice over Internet
    Protocols. The FSB obtained the software through cutouts by
    purchasing the technology through a Russian company, Advanced
    Monitoring, which in turn sold it to a noted Russian government
    military research institute, Kvant. The institute presumably
    passed the software to the FSB.
         One point of clarification: a front company is an entity
    set up by and controlled by another organization to shield that
    organization from legal liability and/or hide the organization’s
    involvement in the business of the front company. While Russian


                                   Page 9 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 11 of 20



    intelligence uses front companies, it will also use companies,
    the majority of whose business is legitimate and unrelated to
    Russian government interests, to perform a specific task or
    multiple tasks. If a company is unwilling to cooperate, the FSB
    can exert considerable pressure through harassment and
    intimidation. Health inspectors and officials from other
    agencies suddenly find minor infractions at the company, its
    employees are harassed, and, if these less coercive measures do
    not work, the FSB will raid the offices on trumped up charges
    and threaten closure of the business.
         The FSB will also infiltrate employees into Russian
    companies for intelligence purposes. As one example, Igor
    Sushchin, an officer of an FSB cyber unit, was embedded as chief
    of information security in Renaissance Capital, a Russian
    financial firm to monitor the activities of select employees.
    Sushchin is wanted by the FBI for his involvement in the massive
    intrusion and theft of Yahoo accounts from 2014-2016 (US v.
    Dmitriy Dokuchaev et al., Indictment, Northern District of
    California, 15 March 2017, CR 17-103.)

    10. Russian Use of Civilians in Intelligence Operations

         Russian intelligence has traditionally used ordinary
    citizens as so-called "co-optees” among its own citizens to
    facilitate clandestine operations because of their special
    skills, natural professional cover, or access to targets of
    intelligence interest. The KGB, as well as its successor
    organizations today, at times used these co-optees to gather
    assessment data on targets during personal contacts or broker
    introductions between the targets and professional intelligence
    officers. Russian internal security, currently the FSB, has
    traditionally used — and often coerced — co-optees to spy on
    regime opponents and protesters.
         Russian intelligence exploitation of companies and
    employees is often facilitated by the widespread presence of
    former intelligence officers in the commercial sector. After the
    collapse of the USSR and resultant weakening of the intelligence
    agencies, scores of former officers flocked to the business
    world to serve in roles ranging from advisors to security
    guards. Once Putin, a former KGB officer, came to power, he
    enlisted many of his former colleagues to fill executive
    positions in state-owned companies. As examples, Igor Sechin, a
    close Putin associate and reportedly a former Soviet
    intelligence officer, heads Rosneft, the world's largest
    publicly traded oil company; another Putin associate, Dmitriy
    Yakunin, once a senior KGB executive, was the head of Russian
    Railways.


                                  Page 10 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 12 of 20



         In recent years, Russian intelligence has been widely
    reported to enlist co-optees among the computer hacker community
    for its cyber operations. The Russian government has steadfastly
    denied employing hackers but recent incidents belie the claim. A
    noted hacker, Dmitriy Dokuchaev, is wanted by the FBI on various
    charges of computer fraud and espionage, including the theft of
    credit card numbers and Yahoo accounts. According to Russian
    press reports in 2017, the same Dokuchaev eventually worked for
    the FSB's cyberintelligence unit and was arrested by Russian
    authorities in 2017 on charges of passing secrets to the US,
    which would appear to indicate that the Russian government not
    only employs the services of hackers but even appoints them as
    senior officials of its security service.
         One of Dokuchaev's alleged co-conspirators in the Yahoo
    case fits the co-optee profile. Karim Baratov, a dual Kazakh and
    Canadian national residing in Canada, is accused in the US
    indictment of being hired by the FSB to hack into the accounts
    of thousands of Yahoo users (US v. Dmitriy Dokuchaev et al.,
    Indictment, Northern District of California, 15 March 2017, CR
    17-103.)
         The Yahoo case may not be the only example of Russian
    intelligence use of companies and individuals to cooperate in
    cyber operations. In 2016, the US Government banned a Russian
    company, Zor Security, owned by hacker Alisa Esage Shevchenko,
    from doing business with American firms or entering the United
    States. Zor Security was accused of providing the GRU with
    technical research and development for cyber operations against
    the U.S. The information may have included the company's so-
    called "zero day" software vulnerabilities. Ms. Shevchenko has
    denied the accusations.
         Media reports indicate the Russian government is openly
    seeking college students majoring in computer science and
    programmers to apply for government employment or join the
    military but is also using criminal hackers for its operations.
    A deputy minister of defense in a 2013 interview did not exclude
    the use of hackers with criminal histories in military cyber
    units. Dmitriy Alperovich, co-founder and chief technology
    officer of the prominent US cybersecurity firm Crowdstrike, who
    was born in Russia and maintains ties there, claims there are
    cases where cybercriminals are arrested but never end up in
    prison.

    11. Putin's Rise through the KGB

         According to various biographies, Putin, a career KGB
    officer between 1975-1991, initially worked in the Second Chief
    Directorate, which was responsible for internal security and


                                  Page 11 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 13 of 20



    monitoring dissidents (the present-day FSB was formed from this
    directorate). Putin then transferred to the First Chief
    Directorate (the predecessor of the current SVR, Foreign
    Intelligence Service) that operated overseas and he was
    stationed in Dresden, East Germany from 1985-1990. Within the
    KGB, the First Chief Directorate was considered more prestigious
    and cosmopolitan because of their officers’ overseas service and
    its officers tended to look down on the Second Chief Directorate
    as simple policemen. Within the First Directorate, however, an
    assignment to a Warsaw Pact country was less distinguished than
    postings in the West — and less luxurious since Eastern Europe
    still lacked the consumer goods available in the West.
         Putin reportedly resigned as a lieutenant colonel the day
    of the 1991 coup. He then worked as an advisor on international
    affairs to Leningrad Mayor Anton Sobchak and, after the mayor
    lost a re-election bid, he moved to Moscow to work in Yeltsin’s
    presidential administration, where he was the deputy chief of
    the Presidential Property Management Department. Putin was
    responsible for the foreign property of the state and organized
    the transfer of former assets of the Soviet Union and Communist
    Party to the Russia Federation. The position enabled him to win
    allies and build influence and favor in the government,
    especially with Yeltsin.
         Putin was appointed director of the FSB in 1998 by
    President Yeltsin. Once Putin became president, he improved
    conditions and morale in all Russian intelligence agencies, but,
    in particular, the FSB, whose authorities he has increased
    throughout his terms as president.
         Among other measures, Putin expanded the FSB's power by
    giving it responsibility for a significant part of Russian
    signals intelligence capabilities, control of the border guards,
    and other functions. By way of comparison, the FSB's present
    responsibilities encompass those of the US' FBI, NSA, Customs,
    Immigration, and Coast Guard.
         Putin also established new laws that removed many
    restraints on the FSB in investigating and prosecuting regime
    opponents, especially in the cyber arena.

    12. Political Assassinations

         Russian intelligence has been entrusted with the task of
    eliminating regime opponents for centuries. In the 20th century,
    the Soviet KGB was reputed to have a special section, Department
    13 or the "Department of Wet Affairs," specifically dedicated to
    assassinations. In 1954, one KGB assassin, Nikolay Khokhlov,
    aborted a mission to kill a nationalist leader and defected to
    the west where he provided information on the unit. The KGB


                                  Page 12 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 14 of 20



    subsequently attempted to poison Khokhlov but he survived the
    attack. A second KGB assassin, Bogdan Stashinsky, killed two
    Ukrainian nationalist leaders with a poison dart gun but also
    defected in Berlin in 1961 and supplemented Khokhlov's
    information. The practice continued throughout the Cold War —
    according to a former KGB officer, Oleg Kalugin, in 1978 the KGB
    supplied its Bulgarian partners with a poison-tipped umbrella to
    assassinate dissident Georgi Markov in London. According to
    another defector, Oleg Gordievskiy, there were no political
    assassinations during the rule of Gorbachev and Yeltsin.
         During Putin's reign, assassination has been restored as a
    tool to destroy regime opponents, including businessmen, former
    intelligence officers, and journalists, not only inside Russia
    but abroad. In the United Kingdom, for example, former FSB
    officer Alexander Litvinenko died of polonium poisoning, and a
    British inquiry into his death has concluded, based on strong
    circumstantial evidence of Russian state responsibility, that
    the FSB operation to kill Litvinenko was probably approved by
    Putin and his then spy chief Nikolay Patrushev.
        Another Russian, businessman Alexander Perepilichny, who was
    assisting Swiss prosecutors investigating Russian government
    money laundering, died suddenly while jogging, but traces of
    poison were found in his system. Most recently, former GRU
    officer Sergey Skrypal and his daughter were poisoned but
    fortunately have survived. After the Skrypal incident, British
    police and the British Security Service are reportedly reopening
    investigations into Russian state involvement in 14 suspicious
    deaths in the United Kingdom.
         Some observers have noted that the Kremlin pursues two
    seemingly contradictory goals with the methods used in these
    assassinations. On one hand, without solid evidence the Russians
    can deny responsibility for the attacks, but, on the other, the
    use of biological substances associated with Russian stockpiles
    — polonium in Litvinenko's case and "novichok" in the Skrypal
    incident — hints at Russian involvement enough to intimidate and
    silence other opponents.

    13. DNC hacking

         My knowledge of the DNC hacking operation is limited to
    information acquired from the media and official US Government
    reports. However, I can attest that such computer operations by
    intelligence services have dual applications. One is pure
    espionage, i.e., acquisition of information about the target’s
    plans and intentions, identification of key players,
    identification of target individuals sympathetic to Russian
    foreign policy goals, relationships among these individuals,


                                  Page 13 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 15 of 20



    personal data that might reveal vulnerabilities that can be
    exploited to further these goals or even recruit the individuals
    as sources, and even locations frequented where intelligence
    officers can arrange seemingly “accidental” contact.
    The second application relates to active measures — -
    information that can be revealed to embarrass or diminish the
    prestige of the target or drive a wedge within the target
    organization, as illustrated by the Wikileaks release of DNC
    emails with compromising information about dealings with the
    Bernie Sanders campaign.

    14. Russian monitoring of internet activity

         Over the last two decades the Russian government has
    increased its monitoring of internet activity in the country.
    The primary legislation for this oversight is called SORM, the
    Russian acronym for “System of Operational Investigative
    Measures.” The law has been amended twice since 1995 and
    government control was tightened in both versions, as evidenced
    by an increase of convictions for alleged "extremism" offenses.
    In 2010, 30 social media users were convicted of such offenses,
    but by 2016 that number had skyrocketed to 216.
         SORM requires all internet service providers in Russia to
    install, at their own expense, a special device on their servers
    that allows the FSB to monitor credit card transactions, email
    messages and web browsing activity. The FSB is not required to
    provide telecommunications and internet providers with any
    documentation on targets of interest prior to accessing the
    information. The legislation has also been amended to permit
    other law enforcement agencies the same access as the FSB. While
    the FSB was initially required to obtain a court warrant, this
    only applied to communications content and not metadata. The FSB
    is also not required to show the warrant to anyone, and
    providers have no access to acquire information from the special
    devices.
         Government authorities for monitoring communications were
    expanded yet again in July 2016 under the guise of
    counterterrorism and public safety by the so-called Yarovaya
    laws, named after their author, parliamentarian Irina Yarovaya
    of Putin’s United Russia party. The law requires all
    telecommunications and internet providers to disclose
    communications, metadata, and all other “necessary information”
    to agencies upon request and without a court order. The law also
    facilitates government efforts to identify users and access
    personal information without any judicial oversight.
         Providers are also required to store recordings of phone
    conversations, text messages and users’ internet traffic for up


                                  Page 14 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 16 of 20



    to six months (the original period was three years, but this was
    subsequently amended). However, considering the huge data
    storage requirements, many observers are skeptical that this
    mandate is technically feasible at present, but the law
    certainly reflects the Kremlin’s desire for all encompassing
    control and monitoring of its citizenry. Punishments for
    violations of all the monitoring laws were also stiffened by the
    legislation authored by Yarovaya.
         Foreign entities would also be required under the law to
    obtain Russian licenses to provide communications services,
    which would then subject them to the Yarovaya statutes.
    According to the Russian newspaper Izvestiya, some global
    internet companies have allegedly received warning letters from
    the Russian government to fulfill licensing requirements.
         Some telecom and internet providers have expressed serious
    concern about the enormous costs required to implement the data
    storage aspects of the law, which, according to some Russia
    media reports, could amount to 2.2 billion rubles. As I have
    indicated earlier, Russian intelligence has for centuries used
    blackmail to secure intelligence cooperation. The costs
    entailed in Yarovaya implementation could provide the FSB with
    additional leverage to coerce companies to cooperate in
    clandestine operations in return for receiving "exemptions" from
    the law's requirements.

    15. Source Reliability

         US Intelligence Community agencies dealing in HUMINT (Human
    intelligence, i.e., spies) has a program for "asset validation,"
    which is designed to determine the veracity and accuracy of a
    source's reporting and his suitability as a clandestine asset.
    The process of asset validation continues through the life of
    the relationship. Sometimes informally referred to as "vetting,"
    the process is intended to determine if a source is who he/she
    claims to be, is free of external control, is capable of
    behaving in a secure manner, and possesses access to information
    commensurate with his position. The asset validation process
    consists of examination and evaluation, including background
    checks, continual psychological assessment by the officer
    responsible for meeting the source, polygraph, and reviews of
    the source's reporting. (Reference: CI Glossary, Office of the
    Director of National Intelligence; Guidance for the Conduct of
    DoD Human Source Validation, 22 June 2009; Glossary, Defense
    Humint Center, DIA)




                                  Page 15 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 17 of 20



    16. Building Source Trust; Protection of Sources

         Key to recruitment of clandestine sources is the
    development of a personal relationship by the intelligence
    officer as he/she cultivates and assesses the individual for
    recruitment. The personal relationship builds trust with the
    source. After recruitment, that trust is reinforced by both
    sides' fulfillment of the gains from the relationship, i.e., the
    source providing intelligence and/or completing intelligence-
    related tasks, and the intelligence officer satisfying the
    source's needs, whether they be money, ego gratification or
    other motives for cooperating with US intelligence. An essential
    aspect of any clandestine relationship is the intelligence
    officer ensuring the security of his source, continually
    training on and reviewing security measures and exercising
    "tradecraft," i.e., methods, techniques and technologies
    designed to avoid scrutiny and maintain the secrecy of the
    relationship.




         Executed on this 25th day of May 2018.

         s/ Michael J. Sulick
            Michael J. Sulick




                                  Page 16 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 18 of 20



                                Appendix A:
            List of Publications Authored in the Last 10 years


                                       Books

    - Spying in America: Espionage in America from the Revolution to
       the Dawn of the Cold War, 2012;
    - American Spies: Espionage Against the United States from the
       Cold War to the Present, 2013.
    Both books published by Georgetown University Press.

                                    Forewords

    - Foreword to Harbor Knight by Ralph Garcia, March 2013;
    - Foreword to Global Security Consulting by Luke Bencie, October
       2014.

                                     Articles

    - "Al Qaeda Answers CIA Hiring Call," op-ed, Los Angeles Times,
       July 10, 2005;
    - "As the USSR Collapsed : A CIA Officer in Lithuania," CIA
       Studies in Intelligence, April 15, 2007;
    - "Counterintelligence in the War Against Terrorism," CIA
       Studies in Intelligence, February 20, 2013;
    - "Intelligence in the Cold War," AFIO Guide to the Study of
       Intelligence, Winter 2014-15;
    - "Russian Disinformation," The Intelligencer, Winter 2017-18.


    Articles Published in The Cipher Brief (online national security
    publication):

    - "Russia in Latin America: A Challenge to the U.S.," January 5,
       2016;
    - "The Insider Threat," January 21, 2016;
    - "Espionage and Social Media," January 30, 2016;
    - "ISIS and the Caucasus," March 10, 2016;
    - "Russia and Europe's Interdependence," July 8, 2016;
    - "Russia’s Checkered History of Intelligence Sharing with the
       U.S.," August 10, 2016;
    - "The US and Russia: No Detente Anytime Soon," December 14,
       2016;
    - "Thorns in The Bear's Paw: Putin's Vulnerabilities", April 4,
       2017;



                                  Page 17 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 19 of 20



    - "State of Play: A Paean to Putin: The Oliver Stone
       Interviews," June 20, 2017;
    - "Putin Looks Elsewhere to Retaliate Against US Acts in Syria,"
       June 22, 2017;
    - Reviews of TV Show "The Americans," Season 4, Episodes 1-13,
       2016;
    - Reviews of TV Show "Homeland," Season 6, Episodes 1-12, 2017;
    - Review of novel, The 14th Colony by Steve Berry; April 29,
       2016;
    - Review of novel, The Black Widow, by Daniel Silva; August 10,
       2016;
    - Review of novel, Duty and Honor, by Grant Blackwood; August
       19, 2016;
    - Review of novel, Order to Kill, by Kyle Mills, November 4,
       2016;
    - Review of novel, House of Spies, by Daniel Silva; September
       22, 2017.




                                  Page 18 of 19
Case 0:17-cv-60426-UU Document 247-1 Entered on FLSD Docket 10/15/2018 Page 20 of 20



                                    Appendix B

    Disclosure of past testimony as an expert at trial or deposition
    during the previous four years: none.




                                  Page 19 of 19
